 In theMatter ofAMERICANMETER CO., INC., METRICMETAL WORKS,EMPLOYERandINTERNATIONAL UNION ELECTRICAL,RADIO AND MA-CHINE WORKERS,LOCAL 621, C. I. O., PETITIONERCases Nos. 6-RC-486 and 6-RC-507.-Decided April 13, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a hearing in these consolidatedcases was held before Emil E. Narick, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.United Electrical, Radio and Machine Workers of America, here-in called the Intervenor, contends that its contract with the Employer,executed on April 12, 1949, which will expire on April 10, 1950, con-stitutes a bar to these proceedings.As this contract will expire in lessthan 1 month, we find that the contract is not a bar to a determina-tion of representative at this time."4. In accordance with the agreement of the parties, we find the fol-lowing units of employees at the Employer's Erie, Pennsylvania,plant,2 appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:'GeneralMotors Corporation,88NLRB 450;The RiversideMetal Company,88NLRB 973.2These units are substantially the same as the units covered by the contract betweenthe Employer and the Intervenor.The partiesagreed to the exclusion from these unitsof the manager,assistant manager, personnel manager, secretary,factory superintendent,chief draftsmen,works accountant,time-study men,and laboratoryemployees.89 NLRB No. 54.401 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.All production and maintenance employees, excluding office andclerical employees, laboratory employees, tine-study men, guards,professional employees, and supervisors.2.All office and clerical employees, excluding production and main-tenance employees, laboratory employees, time-study men, guards,professional employees, and supervisors.DIRECTION OF ELECTIONS 3As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but not.later than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the units found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by International Union Electrical, Radio and Machine Workers,Local 621, C. I. O.3 The Intervenor requested that itsname heomitted from the ballotif an election wasdirected in these proceedings.In accord with this request, the Intervenor's name will notbe placed on the ballot.